DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.
 Response to Amendment
The amendment filed on 5/17/22 has been entered. As directed by amendment, claims 4-6, 13 and 23 are amended, claims 1-3, 7-12, 16-19 and 24-26 are cancelled, and claims 27-36 has been newly added. Applicant’s amendments to the claim objection has overcome the objection previously set forth in the Office Action mailed on 11/16/21.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “topographical change in a tissue surface” in claims 4 and 23, “first overlay” in claim 4, and “second overlay” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 5/17/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“topographical changes in the stomach tissue in the imaged region resulting from placement of the bougie against the tissue within the stomach” in paragraph [0014] of amended specification
“a variation in light transmitted through the tissue surface resulting from placement of the illuminated bougie inside the stomach” in paragraph [0014] of amended specification
“the detected longitudinal edge E of the bougie (marked by overlay 110) or a margin (marked by overlay 1121 of predetermined distance (marked by the offset overlay 114 in Fig. 5) from the detected longitudinal edge E of the bougie. The overlay services as a visual guide of the target resection path for the staple” in paragraph [0014] of amended specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 13-15, 20-23 and 27-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 states “the topographical change in the tissue surface resulting from placement of the edge of the second instrument against the tissue surface in the natural body orifice”, and this feature is newly added in the specification and there is no support for this amendment in the original specification. Additionally, “overlaying the topographical change” is newly added and not supported by the original specification.
Regarding Claim 4 and 23, the recitations “analyze the image using a computer vision algorithm to detect in the image” and “a first overlaying the topographical change”, where the specification has insufficient steps/methods/algorithm to achieve this feature. The specification merely discloses “algorithm is used to determine the location of the bougie based on topographical variations in the imaged region” in paragraph [0014] of US-Pub.20200188044. The specification does not disclose details of steps/methods to achieve this topographical variation using the algorithm. Further, the drawings (also objected above) do not show any topographical images, causing further uncertainty. The topographical image should include at least some grids/lines/mappings where it defines shapes/characteristics of the surface, which is well-known. If it is not well-known, the specification necessitates at least some explanation/description for not being obvious and being a distinctive invention comparing to the past similar techniques/devices. Also, it is not clear from the specification and drawings, how and what is applying/inserting/overlaying this topographical change to an image taken prior to inserting the second instrument. In addition, it is not clear what this computer vision algorithm is representing. The vision algorithm may include various/multitudes of different software/program/processor, for example, GPU (graphical processor unit), ML (machine learning), graphical rendering, CNN (convolution neural), DNN (deep neural), and/or PR (pattern recognition system) etc, which can be involved in order to accomplish getting those shapes and variations.  The specification does not have enough explanation regarding this algorithm implemented in the memory to achieve all the features in the claims. Moreover, “a first overlaying the topographical change” is not supported by original specification as also stated above.
Claim 13 states “haptic feedback causing the surgeon to feel as if the first instrument is haptically attracted to a path defined by the second instrument”. The specification merely discloses “cause the surgeon to haptically feel as if the instrument is attracted to the path (like a magnet)” in paragraph [0013] of US- Pub. 20200188044. The specification is not clear, for example, if the distal end of the instrument is the one that includes magnets or any electromagnetic sensors, or placed on some other parts, to feel the attraction, and missing details/explanation of this limitation. 
Claim 23 states “a topographical change in the tissue surface resulting from placement of at least an edge of the second instrument against the tissue surface” is newly added and not supported by the original specification.
Claim 32 states “analyze the image using a computer vision algorithm to detect in the image light from the second instrument”. It is not fully described/explained in the specification how and what steps are involved in this algorithm. The vision algorithm also needs details/steps in the specification (same reason stated above for claims 4 and 23). Moreover, “first and second instruments are separated by at least one tissue surface” and “overlaying depicting a target resection path at a predetermined margin from the edge” is not supported by the original specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 13-15, 20-23 and 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4 and 23 the recitation “analyze the image using a computer vision algorithm to detect in the image the topographical change in the tissue surface”, is unclear what this algorithm is representing (see also above 112(a) rejection). Is this any vision algorithm merely detecting shapes of the surfaces, or specifics to it? Clarification/Correction required.  
Regarding Claim 5, the recitation “haptically constrain movement of the user input device to restrict movement of the first instrument to a target resection path” is unclear, what/how this restriction is representing. Is this mean providing notifications. stopping the operation, and/or alert messaging, etc?. Clarification/Correction is required. 
	Regarding Claim 13, the recitation “haptic feedback causing the surgeon to feel as if the first instrument is haptically attracted to a path” where it is unclear how the surgeon to feel the attraction. Is this achieved by having a sensor disposed on the instrument, or some notification/vibration is given to the surgeon that the instrument is attracted to a path of other instrument, or something else? Clarification/correction is required. 
Claim 32 states “the first and second instruments are separated by at least one tissue surface”, and it is unclear how and what is to bed defined/decided to be at least one tissue surface to provide separation between instruments. Clarification/correction is required.
Claim 32 further states “analyze the image using a computer vision algorithm to detect in the image light from the second instrument”, and it is unclear at least for the similar reason as stated above for claims 4 and 23. Clarification/correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795